                                                                                Plaintiffs' Exhibit 12
                 Case 1:20-cv-01624-SCJ Document 30-12 Filed 04/26/20 Page 1 of 4
                                                              

 Henry County Times
 Celebrating Henry County




Probate Court continues issuing marriage licenses
 Monroe Roark      April 9, 2020     No Comments



 The coronavirus is stopping a great many activities across Henry County and the rest of Georgia, but it is not stopping
people from getting married.


 “We are open for essential functions, and one of those is issuing marriage licenses,” said Probate Judge Kelley Powell.
“That is something we are still doing.”
                                                                                 Plaintiffs' Exhibit 12
                   Case 1:20-cv-01624-SCJ Document 30-12 Filed 04/26/20 Page 2 of 4




                             Although requests have slowed, Probate Judge Kelley Powell is still
                            issuing marriage licenses. However, due to Coronavirus restrictions,
                          appointments must be made in order to process a license request.


                                                        Special photo




 As a judge and the person whose office carries out the licensing responsibilities, Powell also has her fair share of
opportunities to officiate weddings, particularly around Valentine’s Day. But there have not been any requests for that
service of late.


 “I haven’t had anybody ask me to marry them,” she said. “I think they’re in need of the license more than the officiant.”
                  Case 1:20-cv-01624-SCJ Document 30-12 Filed 04/26/20 Page 3 of 4
                                                                                  Plaintiffs' Exhibit 12




 As the coronavirus began to impact government business throughout the state, the Judicial Council of Georgia and
Council of Probate Judges had to decide which functions of each county’s probate court should be deemed essential, or
“still important to life and liberty,” as Powell put it.


 “We had to decide what it is that we still have to provide and want to provide,” she said. “One of those is the right to
marry.”


 As those who have actually been wed for any length of time can attest, marriage is about more than just its romantic
aspects. There is a very practical side that includes many important financial considerations. Scores of companies offer
healthcare and other employee benefits that are also available for spouses. Death benefits and other legal matters are
more easily resolved when the surviving partner is recognized as a legal spouse.


 “You don’t want to think about that when planning a wedding, but people need it more than ever right now,” said Powell.


 About 20 marriage licenses per week are processed during regular operations. Right now that weekly number is around
14, and they are handled by appointment only for people whose weddings are already planned or who are to be married
within a couple of weeks.


 “We only have a finite number of appointments we are setting,” the judge said. “We are doing them on the hour so we
have time to complete them, since each one takes about 30 minutes.”




 The Probate Court building was remodeled a few years ago to create more customer service stations, which means faster
service – when there isn’t a pandemic shutting down government offices around the world. Those stations do not have
personal protection for either the customer or the employee, so most of them now sit empty. The court staff had to get
creative and make some modifications.
                 Case 1:20-cv-01624-SCJ Document 30-12 Filed 04/26/20 Page 4 of 4
                                                                                 Plaintiffs' Exhibit 12
 A single customer service station has been set up in the lobby, just beyond the glass double doors inside the building’s
main entrance. An employee communicates with the customers through the glass, sending paperwork by computer
through a printer on the customer’s side, where it can be signed and returned without actual physical contact. Instead of
swiping a credit card for fee payment, the customer holds it up to the glass so the employee can see it and enter the
information manually.


 Couples can access marriage license applications online and fill them out in advance. The signatures must be verified, so
the applicants bring them to the court at the time of the appointment and hold them up to the glass for the employee, who
witnesses the signatures before the applicants use the copy machine on their side of the glass to make copies.


 “We actually print out the marriage license and put that in an envelope and pass it through the tiny opening between the
double doors,” said Powell. “We are doing all of this by appointment because we don’t want the customers to worry about
how safe it is to come in here.”


 The deputy who is stationed at the court entrance wipes down everything – outside doors, inside doors, computers and
printers, all of it – after each customer leaves.


 “You have to get creative,” said Powell. “We are making it work. Most people have actually been so grateful that we have
been trying to operate and protect their safety and ours at the same time.”




SPONSOR MESSAGE
                                                                                                              IDTrue
                                                                         Records Updated Daily!
Court Records: 3 Sources Found
 - I WILL NOT use this information to stalk anyone
 - I WILL NOT harass people whose criminal records appear on this site        Review Court Records >>
 - If I see someone I know, I WILL NOT spread gossip


 Community          Coronavirus, Marriage Licenses, Probate Court




  About Monroe Roark
  Monroe Roark has been covering the news in Henry County for more than a quarter-century, starting in 1992.
  He has owned homes here and raised a family here. He still enjoys staying on top of the important matters that
  affect his friends in the community.
  View all posts by Monroe Roark →
